



COURT OF APPEAL FOR ONTARIO

CITATION: R.F. v. J.W., 2021 ONCA 586

DATE: 20210826

DOCKET: C68225

Juriansz, van Rensburg and
    Sossin JJ.A.

BETWEEN

R.F.

Applicant (Appellant)

and

J.W.

Respondent (Respondent)

Ken Nathens and Denniel Duong, for the
    appellant

Kirsten Hughes and Darryl Willer, for
    the respondent

Heard: in writing

On appeal from the order of Justice Mary
    Jo McLaren of the Superior Court of Justice, dated February 26, 2020, with
    reasons reported at 2020 ONSC 1213.

COSTS ENDORSEMENT

[1]

The court has received and reviewed the costs
    submissions of the parties in respect of the appeal, which was dismissed on
    July 22, 2021.

[2]

The respondents reliance on the circumstances
    of the intervention motion before Fairburn A.C.J.O., in respect of which no
    costs were awarded, is misplaced. Nor are there any other circumstances in
    relation to the appeal that would warrant an award of substantial indemnity
    costs.

[3]

Costs of the appeal, including the motion for
    fresh evidence, are fixed in favour of the respondent in the sum of $22,500,
    inclusive of disbursements and HST.

R.G.
    Juriansz J.A.

K.
    van Rensburg J.A.

L.
    Sossin J.A.


